DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021has been entered.
Response to Amendment
This office action is responsive to the amendment filed on  8 February 2021. As directed by the amendment: claim 13 has been amended. Thus claims 13-24 are presently pending in this application. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bilton (US 2016/0271332 A1) in view of Jones et al. (US 2012/0010575 A1) and Oakley et al. (US 2016/0151574 A1).
Regarding claim 13, Bilton discloses a syringe comprising a barrel (118 Fig 1), a plunger (119 Fig 1) moveably arranged within said barrel and a plunger rod (102 Fig 1) for driving said plunger, a first engagement member (125 Fig 24) having a substantially circular shape, arranged at the plunger rod such that a longitudinal movement of the plunger rod yields a rotational movement of said first engagement member, said first engagement member comprising a grooved surface (136 Fig 24); and a second engagement member (120 Fig 24) arranged at the barrel, and comprising an engaging member (163 Fig 24 , “flexible arm” [0108]) adapted to engage with the grooved surface of the first engagement member, wherein the engaging member is movable between a first stage, wherein the engaging member engages with a groove (Fig 24), and a second stage, wherein the engaging member engages with a protrusion (“when the splines 136 pass the feedback feature 163, the feedback feature 163 is deflected in a radially outward direction” [0108]), wherein the first engagement member is arranged to move relative to the second engagement member such that at least one of audible or tactile feedback is given to a user (“When one spline passes the feedback feature 163, an audible click is produced” [0108]) as the plunger rod is moved relative to the barrel for driving said plunger, wherein said first engagement member is arranged at said plunger rod with a predetermined play there between provided by a gap in the engagement between the first engagement member and the plunger rod (there is always a certain tolerance between two parts to be assembled [0109] describes tolerances in the device), wherein said play allows for a predetermined relative movement between said first engagement member and said plunger rod wherein the Attorney Docket No. first engagement member and the plunger rod move independently of one another (any tolerances between two assembled parts would allow this kind of movement), and wherein the engaging member comprises an arm (163 Fig 24 , “flexible arm” [0108]) configured to engage the first engagement member (the arm 163 engages grooved surface 136  of 125 Fig 24), and the second engagement member comprises a plurality of cut-outs (See the cutouts by the arrow behind 163 to allow radial movement of the arm Fig 24) disposed to accommodate movement of the arm. However, Bilton fails to disclose and the first engagement member is allowed to accelerate until stopped by an engagement with the engaging member of the second engagement member, and the plurality of cut-outs comprising a first cut- out parallel to a second cut-out extending along opposing surfaces of the arm.  
	Jones et al. teaches an amount of play whereby a first engagement member (7, 30 Fig 11) is allowed to accelerate until stopped by an engagement with the engaging member [0238] of the second engagement member (Figs 11 a-c, [0238], although the engaging member is not pictured, considering the amount of play between the first engaging member and the piston, the engaging member is what would be stopping acceleration of the first engagement member). It would have been obvious to one of ordinary skill at the time of effective filing to include the amount of play between the first engagement member and the piston of Jones et al. whereby the first engagement member is allowed to accelerate until stopped by an engagement with the engaging member of the second engagement member on the device of Bilton to allow the dose to be partially dispensed before the indicator rotates [0229] and to  provide a user with an audible or visual feedback that the dose is completed, preferably for each dose to be dispensed [0238].
	Oakley et al. teaches a second engagement member (130 Fig 5) comprises an arm (132 Fig 5) configured to engage a first engagement member (44 Fig 5), and the second engagement member comprises a plurality of cut-outs disposed to accommodate movement of the arm, the plurality of cut-outs comprising a first cut- out parallel to a second cut-out extending along opposing surfaces of the arm (See annotated Fig 5 below). It would have been obvious to one of ordinary skill at the time of effective filing for the second engagement member and arm of modified Bilton to include the plurality of 

    PNG
    media_image1.png
    698
    790
    media_image1.png
    Greyscale

	Regarding claim 14, modified Bilton discloses the syringe according to claim 13. Jones et al. further teaches wherein the predetermined relative movement between said first engagement member (7, 30 Fig 11) and said plunger rod (6 Fig 11) is allowed independent of the direction of movement of the plunger rod (Fig 11 a-c, because of the play between the first engagement member 30 and the threads 29 on the plunger rods 6, there is a large amount of independent movement allowed as shown in the movement of the first engagement member from Fig 11 a to Fig 11 b)
	Regarding claim 15, modified Bilton discloses the syringe according to claim 13, further comprising a guide adapted to restrain a rotational movement of said plunger rod (115 Fig 6, 133 Fig 8).
	Regarding claim 16, modified Bilton discloses the syringe according to claim 13. Jones et al. further teaches wherein said predetermined play is at least a predetermined rotational play (Fig 11 a-c, [0223]).  
	Regarding claim 17, modified Bilton discloses the syringe according to claim 13, wherein said plunger rod comprises at least one of a helical groove or a helical protrusion (Fig 5).  
	Regarding claim 18, modified Bilton discloses the syringe according to claim 17, wherein said first engagement member engages said at least one of a helical groove or said helical protrusion (152 Fig 4).  
	Regarding claim 19, modified Bilton discloses the syringe according to claim 13, wherein said engaging member is adapted to move in a plane generally perpendicular to a longitudinal direction of said plunger rod as the plunger rod is moved relative to the barrel (Fig 24, the arrow pointing away from 163 is in a plane perpendicular to the direction of the plunger movement).  
Regarding claim 20, modified Bilton discloses the syringe according to claim 13, wherein the engaging member is tensioned at least in the second stage (“when the splines 136 pass the feedback feature 163, the feedback feature 163 is deflected in a radially outward direction” [0108]).  
Regarding claim 21, modified Bilton discloses the syringe according to claim 13, wherein said engaging member comprises a protruding element (163 Fig 24, “flexible arm” [0108]) adapted to engage said grooved surface.
Regarding claim 22, modified Bilton discloses the syringe according to claim 13, wherein said second engagement member is adapted to at least partly surround said plunger rod (120 Figs 7 & 8).
Regarding claim 23, modified Bilton discloses the syringe according to claim 13, wherein the gap is a gap in a thread fitting (See annotated Fig below, of a gap between thread 29 and protrusions 30) between the first engagement member (7, 30 Fig 11A) and the plunger rod (6 Fig 11A).

    PNG
    media_image2.png
    462
    693
    media_image2.png
    Greyscale

Regarding claim 24, modified Bilton discloses the syringe according to claim 13, wherein the gap is such that the predetermined relative movement is substantially the same in magnitude irrespective of the direction of movement of the plunger rod (The gap of Jones et al. does not change depending on the direction of movement of the plunger).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783